Citation Nr: 9908311	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, status post lumbar laminectomy, L5-S1, 
currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased evaluation for narcotic 
addiction with adjustment disorder with depressed and anxious 
mood, evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to May 
1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision in January 1996 that denied an 
increased rating for the low back disability (rated 
40 percent) and an August 1998 RO rating decision that denied 
an increased evaluation for the psychiatric disability (rated 
10 percent).


REMAND

The veteran's claims are well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, VA has a duty 
to assist a claimant in the development of facts pertinent to 
his or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  From a careful review of the 
evidence in this case, the Board has determined that there is 
additional development that must be completed by the RO in 
order to fulfill this statutory duty prior to appellate 
review of the veteran's claims.  


Service connection is currently in effect for intervertebral 
disc syndrome, status post lumbar laminectomy, L5-S1, rated 
40 percent disabling under the provisions of 38 C.F.R. Part 
4, Diagnostic Code (DC) 5293 (1998).  However, a review of 
the medical findings suggests that this disability can be 
rated based on limitation of motion.  

d in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a DC 
based on limitation of motion does not subsume 38 C.F.R. §§ 
4.40 and 4.45, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

Although DC 5293 is not based on limitation of motion, VA's 
General Counsel has held that when a veteran receives less 
than the maximum evaluation under DC 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another DC pertaining to limitation of motion.  
VAOPGCPREC 36-97. 

Although the veteran was afforded a VA examination in October 
1997, another examination is needed given DeLuca and 
VAOPGCPREC 36-97.  Under appropriate circumstances, the duty 
to assist includes conducting a thorough and contemporaneous 
medical examination.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 


The September 1998 RO rating decision denied an increased 
evaluation for the psychiatric disability without providing 
the veteran with a thorough and contemporaneous psychiatric 
examination that takes into account her prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

If there are any current VA and private treatment records 
related to the veteran's service-connected low back and 
psychiatric disabilities, they should be secured and 
associated with the claims folder. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for low back and psychiatric problems 
since 1996.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.


2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected low back disability.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected area.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The claims folder must be made 
available to the examiner for review 
before the examination.

3.  The veteran should be scheduled for 
a VA psychiatric examination in order to 
determine the severity of her 
psychiatric disability.  All indicated 
studies should be reported and all 
clinical findings reported in detail.  
The psychiatrist must assign a GAF 
(global assessment of functioning) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
Edition, (DSM-IV).  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
made available to the psychiatrist and 
reviewed prior to the examination.

4.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

